Title: Abigail Adams to Mary Smith Cranch, 4 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            dear sister
            April 4 1798
          
          The eastern post will go out this morning and I take my pen to thank you for your Letters of the 20 & 26th of March. we had received intelligence of the wisdom of Roxbury & Milton, their petitions having reachd their Representitives in Congress. the reply to them may be found in the dispatches of our Envoys yesterday communicated to congress. The publick exegiency of our Country, and the real in Some, and the Pretended unbelief of others, produced a torpor, and an indicision which call’d for Conviction & proof as strong as holy writ, that all, and more than was exprest, in the Presidents last message, was necessary to be done to put our Country on its gaurd, and to inspire them with a determined resolution to preserve their Rights their freedom and independance all of which are attack’d by the most base profligate and abandoned Culprits which were ever permitted to scourge the Nations of the Earth; the Algerines lose all their venality & tyrranny when Compared to them.
          
          The Proofs of this will now be lade before the publick, as soon as they can be printed out of fears for the safety of our Envoy’s they would not have yet been published, if the House of Reps’ had not calld for them. Gallitan, the sly the artfull the insidious Gallitan knew better than to join in the call. Giles was heard to say, to his Friends in the House—you are doing wrong to call for those dispatches. they will injure us— These Men knew that the President would not have exprest himself in such strong terms in his message, if he had not possesst convincing Evidence, and tho they lie to the publick, they believed all that was asserted in his Message, “that all hopes of accommodation was at an End.[”] I have never seen the Dispatches, but I have learnt from the Members who yesterday visited me, what I had before suspected, that Tallyrand & the Directory would have been bought. the wretches even stipulated a certain sum to be paid them for the Presidents, saying in his speech at the opening of the summer session “that we ought to shew France that we were not a degraded People” they wanted to prove him deficient in knowledge, a false man by making us tributary to them and that by the consent of the very ministers he had Sent to negotiate with them but I will not mutilate further, what I have only learnt by incorrect details. as soon as the dispatches are publishd I will send them to You— The Jacobins in senate & House were struck dumb, and opend not their mouths, not having their cue, not having received their lessons from those emissaries which Tallyrand made no secret of telling our Envoys are Spread all over our Country; and from whence they drew their information. I believe S   n is not too scrupelous to take a fee. we are ensnared. we shall be destroyd unless the snare is broken, and that speedily. thus you see Town meetings can judge!
          I was much shockd yesterday at reading in the Paper the Death of Mrs Quincy I had only heard by way of Mrs otis the day before, that she was unwell. what was her complaint? it must have been sudden I think, or you would have mentiond it. the Glory of the family is departed. mrs Quincy was in all respects the first Character in it. I mourn with all her Friends most sincerely, for by them her loss must be deplored. Mrs Gill is an other of my Friends & connections whose loss I lament. she was however at an age when we could not expect her much longer continuence, yet I feel these ligaments giving way one after an other. I feel their loss to society and the warning voice to myself—“this Lifes a dream an empty show.”
          
          How is your Weather? last week we had three or four days when we were obliged to sit with our windows open and for these three days past we have had a voilent east storm of wind and Rain we had sallid, and the Trees in our yard are budding & would have Blossomd in a few Days— the Roads had got tolerably good so that I just began to ride out of Town but this great rain will spoil them again.
          If we have many troubles we have also many blessings amongst which & not the least I consider Health. both the President & I have enjoyd our Health better this Winter & spring than usual, but the constant care application and anxiety will wear out the firmest constitution.
          I received cousin Betsys Letter and shall write to her soon—
          Your truly affectionate / Sister
          
            Abigail Adams
          
        
        
          I send you a pamphlet just publishd, said to be written by a mr Hopkinson a young Lawyer, whose father was a judge & Author of the battle of the Kegs.
        
      